
	
		I
		111th CONGRESS
		2d Session
		H. R. 5324
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mrs. Davis of
			 California (for herself, Mr. George
			 Miller of California, Mr.
			 Andrews, Mr. Courtney,
			 Mr. Stark,
			 Ms. Sutton, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Education and Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for extension of COBRA continuation coverage
		  until coverage is available otherwise under either an employment-based health
		  plan or through an American Health Benefit Exchange under the Patient
		  Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 COBRA Health Benefits Extension Act of
			 2010.
		2.Extension of
			 COBRA continuation coverage
			(a)Extension of
			 current periods of continuation coverage
				(1)In
			 generalIn the case of any individual who is, under a COBRA
			 continuation coverage provision, covered under COBRA continuation coverage on
			 or after the date of the enactment of this Act, the required period of any such
			 coverage which has not subsequently terminated under the terms of such
			 provision for any reason other than the expiration of a period of a specified
			 number of months shall, notwithstanding such provision and subject to
			 subsection (b), extend to the earlier of—
					(A)the first date,
			 occurring after the date of the expiration of a period of months specified as a
			 terminating event in the applicable continuation coverage provision, as of
			 which the individual is eligible for coverage under an employment-based health
			 plan, or
					(B)the date on which
			 such individual becomes eligible for health insurance coverage through an
			 American Health Benefit Exchange operating in a State or group of States under
			 subtitle D of title I of the Patient Protection and Affordable Care Act.
					(2)NoticeAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Labor, in consultation with the
			 Secretary of the Treasury and the Secretary of Health and Human Services, shall
			 provide rules setting forth the form and manner in which prompt notice to
			 individuals of the continued availability of COBRA continuation coverage to
			 such individuals under paragraph (1).
				(3)Enforcement of
			 extended continuation coverage under State programsA State may
			 enforce the provisions of this section with respect to COBRA continuation
			 coverage provided under a State program of such State. Nothing in this
			 paragraph shall be construed to affect or modify section 514 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1144).
				(b)Continued effect
			 of other terminating eventsNotwithstanding subsection (a), any
			 required period of COBRA continuation coverage which is extended under such
			 subsection shall terminate upon the occurrence, prior to the date of
			 termination otherwise provided in such subsection, of any terminating event
			 specified in the applicable continuation coverage provision other than the
			 expiration of a period of a specified number of months.
			(c)Access to State
			 high risk poolsThis section shall supersede any provision of the
			 law of a State or political subdivision thereof to the extent that such
			 provision has the effect of limiting or precluding access by a qualified
			 beneficiary, whose COBRA continuation coverage has been extended under this
			 section, to a State high risk pool established under section 1101 of the
			 Patient Protection and Affordable Care Act solely by reason of the extension of
			 such coverage beyond the date on which such coverage otherwise would have
			 expired.
			(d)DefinitionsFor
			 purposes of this section—
				(1)COBRA
			 continuation coverageThe
			 term COBRA continuation coverage means continuation coverage
			 provided pursuant to part 6 of subtitle B of title I of the Employee Retirement
			 Income Security Act of 1974 (other than under section 609), title XXII of the
			 Public Health Service Act, section 4980B of the Internal Revenue Code of 1986
			 (other than subsection (f)(1) of such section insofar as it relates to
			 pediatric vaccines), or section 905a of title 5, United States Code, or under a
			 State program that provides comparable continuation coverage. Such term does
			 not include coverage under a health flexible spending arrangement under a
			 cafeteria plan within the meaning of section 125 of the Internal Revenue Code
			 of 1986.
				(2)COBRA
			 continuation provisionThe
			 term COBRA continuation provision means the provisions of law
			 described in paragraph (1).
				(3)Employment-based
			 health planThe term employment-based health
			 plan—
					(A)means a group health plan (as defined in
			 section 733(a)(1) of the Employee Retirement Income Security Act of 1974),
			 excluding coverage consisting of only dental, vision, counseling, or referral
			 services (or a combination thereof), coverage under a flexible spending
			 arrangement (as defined in section 106(c)(2) of the Internal Revenue Code of
			 1986), or coverage of treatment that is furnished in an on-site medical
			 facility maintained by the employer and that consists primarily of first-aid
			 services, prevention and wellness care, or similar care (or a combination
			 thereof); and
					(B)includes such a
			 plan that is the following:
						(i)Federal, State,
			 and tribal governmental plansA governmental plan (as defined in
			 section 3(32) of the Employee Retirement Income Security Act of 1974),
			 including a health benefits plan offered under chapter 89 of title 5, United
			 States Code.
						(ii)Church
			 plansA church plan (as defined in section 3(33) of the Employee
			 Retirement Income Security Act of 1974).
						(4)StateThe
			 term State includes the District of Columbia, the Commonwealth
			 of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands.
				
